Citation Nr: 1218456	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-22 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for arthritis of the neck.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In August 2010 and February 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In June 2010, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify Veteran if further action is required.


REMAND

Unfortunately, the Board's review of the record indicates that yet another remand is necessary so that another VA opinion may be obtained.  Even though the Veteran was afforded two VA examinations regarding the etiology of his cervical spine disorder, each time the examiner only addressed the etiology the Veteran's degenerative disc disease of the cervical spine, while neglecting to discuss the arthritis of the cervical spine.  Thus, there is no adequate nexus opinion of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran contends that his current cervical spine disorder is related to a motor vehicle accident (MVA) in service and/or to his service-connected left shoulder disability.  VA examinations were performed in September 2010 and March 2011.  The September 2010 VA examination report states that that the neck disorder was not related to military service.  However, the rationale for that opinion was that the record presented no evidence of neck pain at the time of the so-called accident or through the years.  Rather, the examiner stated that the Veteran reported that his neck pain had been getting worse over the last few years and opined that the pain was most likely due to degenerative disc disease.  He then indicated that an injury in an MVA in 1957 that could lead to degenerative disc disease that many years later would have had to have been severe and would have led to neck pain complaints at the time of the accident.  However, the examiner failed to address the notes in treatment records that the Veteran reported experiencing pain since the MVA in Korea.  Further, he neither diagnosed the arthritis of the neck, which was shown by X-rays at a June 2008 VA examination and by a November 2008 MRI, nor offered an opinion as to the etiology of that disorder.

At the March 2011 VA examination, the same examiner again did not address the arthritis of the neck with respect to whether it was caused or aggravated beyond normal progression by the service-connected left shoulder impingement.  Id.  Moreover, the February 2011 remand orders specifically stated that an opinion as to a relationship between the Veteran's arthritis of the neck and his service-connected left shoulder impingement, as well as his military service was required.  Thus, the March 2011 opinion also failed to comply with the February 2011 remand.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board must remand this claim, not only due to inadequate VA opinions, but also to obtain an addendum opinion that is compliant with its February 2011 remand orders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should send the claims file to the examining physician from the September 2010 and March 2011 VA examinations and request an addendum opinion with regard to the etiology of the Veteran's arthritis of the neck, as shown by X-ray in June 2008 and MRI in November 2008.  If this examiner is not available, then another VA examination should be scheduled with a qualified medical professional.  Once a review of the claims file has been accomplished, as well as clinical examination of the Veteran if necessary, the examiner should opine as to the following:   

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's arthritis of the neck is related to his military service, including as due to injury sustained in connection with his dislocated left shoulder; or 

b. Is it at least as likely as not that the arthritis of the neck is related to the Veteran's right shoulder fracture sustained prior to enlistment? 

c. Is it at least as likely as not (50 percent or better probability) the arthritis of the neck was caused or aggravated (i.e., chronically worsened) by the Veteran's service-connected left shoulder impingement syndrome?  

If the examiner finds that the Veteran's arthritis of the neck is not caused, but is aggravated by his service-connected left shoulder impingement syndrome, the examiner should identify the baseline level of severity of the neck arthritis prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the neck arthritis due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  

The examiner must provide the rationale for all opinions expressed.

2. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If the benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

